                          Case 3:21-cv-01433-BEN-WVG Document 1 Filed 08/11/21 PageID.10 Page 1 of 5



                            1   Brent Dorian Brehm—SBN 248983
                                 E-mail: bbrehm@kantorlaw.net
                            2   Sarah J. Demers—SBN 330090
                                E-mail: sdemers@kantorlaw.net
                            3   KANTOR & KANTOR, LLP
                                19839 Nordhoff Street
                            4   Northridge, CA 91324
                                Telephone: (818) 886-2525
                            5   Facsimile: (818) 350-6272
                            6   Attorneys for Plaintiff,
                                Douglas Riccio
                            7

                            8

                            9
                                                     UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                           10

                           11
                                DOUGLAS RICCIO,                            CASE NO: '21CV1433 BEN WVG
                           12
                                             Plaintiff,                    COMPLAINT FOR:
KANTOR & KANTOR LLP




                           13
                                      vs.                                  BREACH OF THE EMPLOYEE
  19839 Nordhoff Street
  Northridge, CA 91324




                                                                           RETIREMENT INCOME
     (818) 886 2525




                           14
                              LINCOLN LIFE ASSURANCE                       SECURITY ACT OF 1974;
                           15 COMPANY OF BOSTON,                           ENFORCEMENT AND
                                                                           CLARIFICATION OF RIGHTS;
                           16          Defendants.                         PREJUDGMENT AND
                                                                           POSTJUDGMENT INTEREST; AND
                           17                                              ATTORNEYS’ FEES AND COSTS

                           18

                           19         Plaintiff, Douglas Riccio, herein sets forth the allegations of his Complaint
                           20   against Defendant Lincoln Life Assurance Company of Boston.
                           21                              PRELIMINARY ALLEGATIONS
                           22         1.     “Jurisdiction” – This action is brought under 29 U.S.C. §§ 1132(a), (e),
                           23   (f) and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter
                           24   “ERISA”) as it involves a claim by Plaintiff for employee benefits under an
                           25   employee benefit plan regulated and governed under ERISA. Jurisdiction is
                           26   predicated under these code sections as well as 28 U.S.C. § 1331 as this action
                           27   involves a federal question. This action is brought for the purpose of recovering
                           28   benefits under the terms of an employee benefit plan, enforcing Plaintiff’s rights
                                                                       1
                                                                    COMPLAINT
                          Case 3:21-cv-01433-BEN-WVG Document 1 Filed 08/11/21 PageID.11 Page 2 of 5



                            1   under the terms of an employee benefit plan, and to clarify Plaintiff’s rights to
                            2   future benefits under an employee benefit plan. Plaintiff seeks relief, including but
                            3   not limited to: payment of benefits, prejudgment and postjudgment interest,
                            4   reinstatement to the benefit plans at issue herein, and attorneys’ fees and costs.
                            5         2.     Plaintiff was at all times relevant, an employee of Bebe Stores, Inc.
                            6   Plaintiff is currently residing in the County of San Diego, State of California.
                            7         3.     Plaintiff is informed and believes that Defendant Lincoln Life
                            8   Assurance Company of Boston (“Lincoln”) is a corporation with its principal place
                            9   of business in the State of Massachusetts, authorized to transact and transacting
                           10   business in the Southern District of California and can be found in the Southern
                           11   District of California. Lincoln is the insurer of benefits under the Bebe Stores, Inc.
                           12   Group Disability Income Policy, (hereinafter “LTD Plan”) and acted in the capacity
                                of a plan administrator. Lincoln administered the claim with a conflict of interest
KANTOR & KANTOR LLP




                           13
  19839 Nordhoff Street
  Northridge, CA 91324
     (818) 886 2525




                           14   and the bias this created affected the claims determination.
                           15         4.     Plaintiff is informed and believes that Defendant LTD Plan is an
                           16   employee welfare benefit plan regulated by ERISA, established by Bebe Stores,
                           17   Inc., under which Plaintiff is and was a participant, and pursuant to which Plaintiff
                           18   is entitled to Long Term Disability (“LTD”) benefits. Pursuant to the terms and
                           19   conditions of the LTD Plan, Plaintiff is entitled to LTD benefits for the duration of
                           20   Plaintiff’s disability, for so long as Plaintiff remains disabled as required under the
                           21   terms of the LTD Plan. The LTD Plan is doing business in this judicial district, in
                           22   that it covers employees residing in this judicial district.
                           23         5.     Defendants can be found in this judicial district and the Defendant
                           24   Plan is administered in this judicial district. The LTD claim at issue herein was also
                           25   specifically administered in this judicial district. Thus, venue is proper in this
                           26   judicial district pursuant to 29 U.S.C. § 1132(e)(2).
                           27

                           28
                                                                         2
                                                                      COMPLAINT
                          Case 3:21-cv-01433-BEN-WVG Document 1 Filed 08/11/21 PageID.12 Page 3 of 5



                            1                               FIRST CLAIM FOR RELIEF
                            2        AGAINST LINCOLN LIFE ASSURANCE COMPANY OF BOSTON
                            3      FOR PLAN BENEFITS, ENFORCEMENT AND CLARIFICATION OF
                            4      RIGHTS, PREJUDGMENT AND POSTJUDGMENT INTEREST, AND
                            5                             ATTORNEYS’ FEES AND COSTS
                            6                                 (29 U.S.C. § 1132(a)(1)(B))
                            7          6.     Plaintiff incorporates by reference all preceding paragraphs as though
                            8   fully set forth herein.
                            9          7.     At all times relevant, Plaintiff was employed by Bebe Stores Inc. and
                           10   was a covered participant under the terms and conditions of the LTD Plan.
                           11          8.     During the course of Plaintiff’s employment, Plaintiff became entitled
                           12   to benefits under the terms and conditions of the LTD Plan. Specifically, while
                                Plaintiff was covered under the LTD Plan, Plaintiff suffered a disability rendering
KANTOR & KANTOR LLP




                           13
  19839 Nordhoff Street
  Northridge, CA 91324
     (818) 886 2525




                           14   Plaintiff disabled as defined under the terms of the LTD Plan.
                           15          9.     Pursuant to the terms of the LTD Plan, Plaintiff made a claim to
                           16   Lincoln for LTD benefits under the LTD Plan. Lincoln approved that claim and
                           17   paid benefits pursuant to the LTD Plan.
                           18          10.    In a letter dated March 25, 2020, Plaintiff’s claim for LTD benefits
                           19   was denied by Lincoln on the assertion that Plaintiff was no longer disabled as
                           20   defined by the LTD Plan. Plaintiff timely appealed this determination and provided
                           21   objective evidence that his disability continued under the terms of the LTD Plan.
                           22   Despite overwhelming evidence of a covered LTD claim, in a letter dated June 28,
                           23   2021, Lincoln erroneously and wrongfully continued to uphold its prior
                           24   determination denying Plaintiff’s claim for LTD benefits.
                           25          11.    Defendant Lincoln breached the Plan and violated ERISA in the
                           26   following respects:
                           27                 (a)     Failing to pay LTD benefit payments to Plaintiff at a time when
                           28          Lincoln knew, or should have known, that Plaintiff was entitled to those
                                                                         3
                                                                      COMPLAINT
                          Case 3:21-cv-01433-BEN-WVG Document 1 Filed 08/11/21 PageID.13 Page 4 of 5



                            1         benefits under the terms of the LTD Plan, as Plaintiff was disabled and
                            2         unable to work and therefore entitled to benefits. Even though Lincoln had
                            3         such knowledge, Lincoln denied Plaintiff’s LTD benefits;
                            4                (b)    Failing to provide a prompt and reasonable explanation of the
                            5         basis relied on under the terms of the LTD Plan documents, in relation to the
                            6         applicable facts and LTD Plan provisions, for the denial of Plaintiff’s claims
                            7         for LTD benefits;
                            8                (c)    After Plaintiff’s claim was denied in whole or in part, Lincoln
                            9         failed to adequately describe to Plaintiff any additional material or
                           10         information necessary for Plaintiff to perfect Plaintiff’s claim along with an
                           11         explanation of why such material is or was necessary; and
                           12                (d)    Failing to properly and adequately investigate the merits of
                                      Plaintiff’s disability claim and failing to provide a full and fair review of
KANTOR & KANTOR LLP




                           13
  19839 Nordhoff Street
  Northridge, CA 91324
     (818) 886 2525




                           14         Plaintiff’s claim.
                           15         12.    Plaintiff is informed and believes and thereon alleges that Defendants
                           16   wrongfully denied Plaintiff’s disability benefits under the LTD Plan by other acts or
                           17   omissions of which Plaintiff is presently unaware, but which may be discovered in
                           18   this future litigation and which Plaintiff will immediately make Defendants aware
                           19   of once said acts or omissions are discovered by Plaintiff.
                           20         13.    Following the denial of benefits under the LTD Plan, Plaintiff
                           21   exhausted all administrative remedies required under ERISA, and Plaintiff has
                           22   performed all duties and obligations on Plaintiff’s part to be performed under the
                           23   LTD Plan.
                           24         14.    As a proximate result of the aforementioned wrongful conduct of
                           25   Lincoln, and each of them, Plaintiff has damages for loss of disability benefits in a
                           26   total sum to be shown at the time of trial.
                           27         15.    As a further direct and proximate result of this improper determination
                           28   regarding Plaintiff’s LTD claim, Plaintiff in pursuing this action has been required
                                                                        4
                                                                     COMPLAINT
                          Case 3:21-cv-01433-BEN-WVG Document 1 Filed 08/11/21 PageID.14 Page 5 of 5



                            1   to incur attorneys’ costs and fees. Pursuant to 29 U.S.C. § 1132(g)(1), Plaintiff is
                            2   entitled to have such fees and costs paid by Defendants.
                            3         16.    The wrongful conduct of Lincoln has created uncertainty where none
                            4   should exist, therefore, Plaintiff is entitled to enforce Plaintiff’s rights under the
                            5   terms of the LTD Plan and to clarify Plaintiff’s right to future benefits under the
                            6   terms of the LTD Plan.
                            7                                 REQUEST FOR RELIEF
                            8         WHEREFORE, Plaintiff prays for relief against Defendants as follows:
                            9         1.     Payment of disability benefits due Plaintiff;
                           10         2.     An order declaring that Plaintiff is entitled to immediate reinstatement
                           11   to the LTD Plan, with all ancillary benefits to which he is entitled by virtue of his
                           12   disability, and that benefits are to continue to be paid under the LTD Plan for so
                                long as Plaintiff remains disabled under the terms of the LTD Plan;
KANTOR & KANTOR LLP




                           13
  19839 Nordhoff Street
  Northridge, CA 91324
     (818) 886 2525




                           14         3.     In the alternative to the relief sought in paragraphs 1 and 2, an order
                           15   remanding Plaintiff’s claim to the claims administrator to the extent any new facts
                           16   or submissions are to be considered;
                           17         4.     Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’
                           18   fees incurred in pursuing this action;
                           19         5.     Payment of prejudgment and postjudgment interest as allowed for
                           20   under ERISA; and
                           21         6.     Such other and further relief as this Court deems just and proper.
                           22

                           23   DATED: August 11, 2021                   KANTOR & KANTOR, LLP
                           24                                       By: /s/ Brent Dorian Brehm
                           25                                           Brent Dorian Brehm
                                                                        Sarah J. Demers
                           26                                           Attorneys for Plaintiff,
                           27                                           Douglas Riccio
                           28
                                                                         5
                                                                      COMPLAINT
